DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed March 1, 2022, is a continuation of U.S. Patent Application No. US 16/926,599, filed July 10, 2020, which issued as U.S. Patent No. US 11,272,761 B2 on March 15, 2022.  Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11,272,761 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. US 10,743,615 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the current application.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,743,615 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. US 10,743,615 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the current application.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,292,453 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. US 10,292,453 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the current application.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. US 9,854,872 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-40 of U.S. Patent No. US 9,854,872 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the current application.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamill (US 2011/0260857 A1).
	Regarding claim 1, Hamill discloses:
a removable footwear insole ([0058]) comprising:

an insole body configured for removable insertion into footwear ([0058], [0059]; FIG. 1:  110) and configured to engage the plantar region of a foot of a wearer ([0095]); 

a tracking device disposed at least partially within the insole body ([0059]; FIG. 1:  113, 114); and 

a protective structure disposed at least partially within the insole body and adjacent at least a portion of the tracking device ([0100], lines 1-9; FIG. 6).

Regarding claim 9, Hamill discloses that the protective structure is configured to protect the tracking device while the insole body is inside the shoe of a user.  ([0089], lines 3-6; [0100], lines 1-9; FIG. 6)
Regarding claim 10, Hamill discloses:
a removable footwear insole ([0001], lines 1-3; [0058], lines 1-3; FIG. 1:  110) comprising:  

an insole body configured for removable insertion into footwear and configured to engage the plantar region of a foot of a wearer ([0058], lines 1-3; [0095], lines 13-15; FIG. 1:  110); 
a location determining device ([0059], lines 1-11; FIG. 1:  113, 114); 

a wireless communication device ([0059], lines 1-11; FIG. 1:  113, 114); and 

a battery configured to power the location determining device and the wireless communication device ([0076], lines 1-2); and
 
wherein at least one element of the location determining device, the wireless communication device, or the battery is mounted on a first side of a circuit substrate ([0081], lines 1-4); 

at least one other element of the location determining device, the wireless communication device, or the battery is mounted on a second side of the circuit substrate opposite the first side ([0081], lines 1-4); and 

the location determining device, the wireless communication device, the battery, and the circuit substrate together form a tracking device, the tracking device disposed at least partially within the insole body ([0059], lines 1-11; FIG. 1:  110, 113, 114).

	Regarding claim 18, Hamill discloses that the circuit substrate is a printed circuit board (PCB).  ([0084], lines 1-11; [0085], lines 1-12; [0101], lines 1-5; Hamill discloses Rigid-Flex boards and polymer thick film flex circuits, both of which are types of printed circuit boards.)
Regarding claim 19, Hamill discloses that the circuit substrate is a flexible circuit substrate.  ([0054], lines 1-2; [0077], lines 1-3; [0081], lines 1-4; FIG. 5)
	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamill.
	Regarding claim 11, Hamill discloses:
the location determining device is a global positioning system (GPS) receiver including a GPS module and a GPS antenna ([0059], lines 1-11; [0075], lines 1-2; FIG. 1:  114); 

Hamill does not explicitly disclose that the GPS module is mounted on the first side of the circuit substrate; and the GPS antenna is mounted on the second side of the circuit substrate, but Hamill does disclose that the electronic elements are mounted on a double-sided circuit ([0081], lines 1-4), so given that there are only two alternatives, namely the location of the receiver and antenna on the same side of the circuit, or the location of the receiver and antenna on opposite sides of the circuit, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routing experimentation that the GPS module be mounted on the first side of the circuit substrate; and the GPS antenna be mounted on the second side of the circuit substrate for the benefit of reducing the area occupied by the receiver-antenna assembly so it more easily fits in the limited space of an insole;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have reduced the area occupied by the receiver-antenna assembly so it more easily fits in the limited space of the insole.

Regarding claim 12, Hamill discloses:

the wireless communication device is a wireless cellular device including a subscriber identity module (SIM) card ([0027], lines 1-4; [0028], lines 1-3; [0059], lines 1-11; [0098], lines 10-16), 

Hamill does not explicitly disclose a cellular modem, but Hamill does disclose a transmitter that transmits to a cellular network, which suggests that the device of Hamill comprises a cellular modem for the benefit of enabling the device to transmit to a cellular network;

 It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have enabled the transmitter to transmit to a cellular network;

a microprocessor ([0010], lines 1-4; [0033], lines 1-4), and 

a communications antenna ([0059], lines 1-11; [0075], lines 3-6; FIG. 1:  113); 

Hamill does not explicitly disclose that the SIM card and the microprocessor are mounted on the first side of the circuit substrate; and the communications antenna is mounted on the second side of the circuit substrate, but Hamill does disclose that the electronic elements are mounted on a double-sided circuit ([0081], lines 1-4), so given that there are only four alternatives, namely the location of the SIM card, microprocessor, and antenna on the same side of the circuit, or the location of some combination of the SIM card, microprocessor, and antenna on opposite sides of the circuit, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routing experimentation that the SIM card and the microprocessor be mounted on the first side of the circuit substrate; and the communications antenna be mounted on the second side of the circuit substrate for the benefit of reducing the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of an insole;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have reduced the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of the insole.

	Regarding claim 13, Hamill discloses:

the wireless communication device is a wireless cellular device including a subscriber identity module (SIM) card ([0027], lines 1-4; [0028], lines 1-3; [0059], lines 1-11; [0098], lines 10-16), 

Hamill does not explicitly disclose a cellular modem, but Hamill does disclose a transmitter that transmits to a cellular network, which suggests that the device of Hamill comprises a cellular modem for the benefit of enabling the device to transmit to a cellular network;

 It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have enabled the transmitter to transmit to a cellular network;

a microprocessor ([0010], lines 1-4; [0033], lines 1-4), and 

a communications antenna ([0059], lines 1-11; [0075], lines 3-6; FIG. 1:  113); 

Hamill does not explicitly disclose that the SIM card and the communications antenna are mounted on the first side of the circuit substrate; and the microprocessor is mounted on the second side of the circuit substrate, but Hamill does disclose that the electronic elements are mounted on a double-sided circuit ([0081], lines 1-4), so given that there are only four alternatives, namely the location of the SIM card, microprocessor, and antenna on the same side of the circuit, or the location of some combination of the SIM card, microprocessor, and antenna on opposite sides of the circuit, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routing experimentation that the SIM card and the communications antenna be mounted on the first side of the circuit substrate; and the microprocessor be mounted on the second side of the circuit substrate for the benefit of reducing the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of an insole;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have reduced the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of the insole.

	Regarding claim 14, Hamill discloses:
the wireless communication device is a wireless cellular device including a subscriber identity module (SIM) card ([0027], lines 1-4; [0028], lines 1-3; [0059], lines 1-11; [0098], lines 10-16), 

Hamill does not explicitly disclose a cellular modem, but Hamill does disclose a transmitter that transmits to a cellular network, which suggests that the device of Hamill comprises a cellular modem for the benefit of enabling the device to transmit to a cellular network;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have enabled the transmitter to transmit to a cellular network;

a microprocessor ([0010], lines 1-4; [0033], lines 1-4), and 

a communications antenna ([0059], lines 1-11; [0075], lines 3-6; FIG. 1:  113); 

Hamill does not explicitly disclose that the communications antenna and the microprocessor are mounted on the first side of the circuit substrate; and the SIM card is mounted on the second side of the circuit substrate, but Hamill does disclose that the electronic elements are mounted on a double-sided circuit ([0081], lines 1-4), so given that there are only four alternatives, namely the location of the SIM card, microprocessor, and antenna on the same side of the circuit, or the location of some combination of the SIM card, microprocessor, and antenna on opposite sides of the circuit, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routing experimentation that the communications antenna and the microprocessor be mounted on the first side of the circuit substrate; and the SIM card be mounted on the second side of the circuit substrate for the benefit of reducing the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of an insole;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have reduced the area occupied by the SIM-card-microprocessor-antenna assembly so it more easily fits in the limited space of the insole.

	Regarding claim 15, Hamill discloses:
an inductive charging circuit electrically coupled to provide wireless charging of the battery ([0101], lines 1-15), and wherein:  

Hamill does not explicitly disclose that the inductive charging circuit is coupled the first side of the circuit substrate; and the battery is coupled the second side of the circuit substrate, but Hamill does disclose that the electronic elements are mounted on a double-sided circuit ([0081], lines 1-4), so given that there are only two alternatives, namely the location of the inductive charging circuit and the battery on the same side of the circuit, or the location of the inductive charging circuit and the battery on opposite sides of the circuit, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have determined through routing experimentation that the inductive charging circuit be coupled the first side of the circuit substrate; and the battery be coupled the second side of the circuit substrate for the benefit of reducing the area occupied by the inductive charging circuit and battery so they more easily fit in the limited space of an insole;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have reduced the area occupied by the inductive charging circuit and battery so they more easily fit in the limited space of the insole.

	Regarding claim 16, Hamill does not explicitly disclose that the inductive charging circuit and the battery are coupled to the circuit substrate via wires electrically connected between the inductive charging circuit and the circuit substrate and between the battery and the circuit substrate, but Hamill does disclose the insole of claim 15 (see above), wherein the inductive charging circuit and the battery are located on opposite sides of the circuit substrate, which suggests that the inductive charging circuit and the battery are coupled to the circuit substrate via wires electrically connected between the inductive charging circuit and the circuit substrate and between the battery and the circuit substrate for the benefit or enabling the inductive charging circuit and the battery to be electrically coupled from opposite sides of the circuit substrate.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have enabled the inductive charging circuit and the battery to be electrically coupled from opposite sides of the circuit substrate.
	Regarding claim 17, Hamill does not explicitly disclose that the inductive charging circuit and the battery are coupled to the circuit substrate via wired modular connectors, but Hamill does disclose the insole of claim 15 (see above), wherein the inductive charging circuit and battery are located on opposite sides of the circuit substrate, and Hamill further discloses that the double-sided circuits comprises plated through holes ([0081], lines 1-4), which suggest that the inductive charging circuit and the battery are coupled to the circuit substrate via wired modular connectors for the benefit of enabling the inductive charging circuit and the battery to be plugged into the plated through holes, thereby simplifying the time and cost of assembly.
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the insole of Hamill in the foregoing manner because that would have enabled the inductive charging circuit and the battery to be plugged into the plated through holes, thereby simplifying the time and cost of assembly.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Horikoshi et al. (US 2008/0220320 A1).
Regarding claim 2, Hamill does not disclose that that the protective structure is a fireproof enclosure at least partially enclosing the tracking device, but Hamill does disclose a battery ([0076]).
	Horikoshi, addressing the same problem of how to configure a fireproof enclosure, teaches a battery housing comprising a fireproof wall formed of a material which does not melt at the temperature of discharged gas for the benefit preventing heating and fire spreading to a battery inside the battery compartment.  ([0030])
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Horikoshi with the system of Hamill because that would have enabled the system to prevent heating and fire spreading to a battery inside the battery compartment.

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Hollingsworth (US 7,002,217 B2)
	Regarding claim 3, Hamill does not disclose that the protective structure is an antistatic bag at least partially enclosing the tracking device.
	Hollingsworth, addressing the same problem of how to configure a protective enclosure for an electronic device, teaches an antistatic bag for transporting electronic devices for the benefit of acting as a Faraday cage to shield and dissipate ESD voltage to prevent ESD damage to the electronic devices inside.  (col. 5, lines 13-20)
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combine the teachings of Hollingsworth with the insole of Hamill because that would have enabled the insole to act as a Faraday cage to shield and dissipate ESD voltage to prevent ESD damage to the tracking device inside.

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Prescott (US 6,156,028). 
	Regarding claim 4, Hamill does not disclose that the protective structure is a layer of epoxy at least partially enclosing the tracking device. 
	Prescott, in the same field of insoles, teaches a circuit disposed in a relief area of an insole (col. 7, lines 41-43; FIG. 1:  3), wherein the circuit is sealed by an epoxy chip encapsulant and fixed and sealed to the cushioning layer of the insole (col. 11, lines 4-10; FIG. 2) for the benefit of providing a perfectly smooth surface on the top side of the insole facing the foot bottom (col. 11, lines 4-11).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Prescott with the insole of Hamill because that would have enabled the insole to providing a perfectly smooth surface on the top side of the insole facing the foot bottom.

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Barnes et al. (US 2012/0023785 A1).
	Regarding claim 5, Hamill does not disclose that the protective structure is a rigid enclosure at least partially enclosing the tracking device and configured to protect the tracking device from mechanical damage.
	Barnes, in the same field of insoles, teaches a housing for an electronic module that is provided as part of an insole member, wherein the housing is made from rigid plastic, metal materials, or ceramic materials for the benefit of containing, protecting, and securing an electronic module.  (col. 20, lines 57-60; col. 22, lines 52-60; col. 26, line 64 – col. 26, line 21)
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Barnes with the insole of Hamill because that would have enabled the insole to contain, protect, and secure an electronic module.

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill and Barnes further in view of Holzer US 2011/0296710 A1).
	Regarding claim 6, the above combination does not disclose that the rigid enclosure fully encloses the tracking device and is sealed to protect the tracking device from moisture.
	Holzer, in the same field of insoles, teaches an insole comprising an electronic chip, wherein the chip is arranged in a housing which is reclosable or closed in a water tight fashion for the benefit of considerably increasing the service life of the electronic components by protecting the electronic components from liquid, particularly sweat, rainwater, or the like.  ([0002], lines 1-3; [0017], lines 1-13; [0013], lines 11-16; FIG. 5; FIG. 6)
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Holzer with the insole of the above combination because that would have enabled the combination to considerably increase the service life of the electronic components by protecting the electronic components from liquid, particularly sweat, rainwater, or the like. 

17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Holzer US 2011/0296710 A1).
	Regarding claim 7, Hamill discloses that the tracking device includes a battery.  ([0076], lines 1-2)
	The above combination does not explicitly disclose that the protective structure is disposed adjacent the battery.
Holzer, in the same field of insoles, teaches an insole comprising an electronic chip, wherein the chip and a battery are arranged in a housing which is reclosable or closed in a water tight fashion for the benefit of considerably increasing the service life of the electronic components by protecting the electronic components from liquid, particularly sweat, rainwater, or the like.  ([0002], lines 1-3; [0017], lines 1-13; [0013], lines 11-16; FIG. 5; FIG. 6)
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Holzer with the insole of the above combination because that would have enabled the combination to considerably increase the service life of the electronic components by protecting the electronic components from liquid, particularly sweat, rainwater, or the like. 

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill further in view of Chien (US 5,921,653).
	Regarding claim 8, Hamill does not explicitly disclose that the protective structure is configured to protect the tracking device while the insole body is being manufactured.
	Chien, in the same field of footwear, teaches a housing in the outsole of a shoe, wherein the housing protects the enclosed components against a variety of hazards, including impacts, scratches, and water for the benefit of protecting the components against damage when a user wears the footwear.  (col. 4, lines 1-4; col. 6, lines 37-53; FIG. 5A:  42)
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Chien with the insole of Hamill because that would have enabled the enclosure to protect the enclosed components from damage when a user wears the footwear.
	The above combination does not explicitly disclose that the protective structure protects the tracking device while the insole body is being manufactured, the above combination does disclose a housing that protects the tracking device against impacts, scratches, water, which would be sufficient to protect the tracking device while the insole body is being manufactured.

19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamill in view of Inda (US 2008/0268346 A1).
Regarding claim 20, Hamill does not disclose that the battery is a flexible lithium ceramic battery.
Inda, addressing the same problem of how to configure a battery, teaches a flexible lithium ceramic battery for the benefit of increasing the capacity of the battery per unit volume and enabling the battery to be formed into various shapes.  ([0001], lines 1-3; [0074], lines 1-6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Inda with the system of Hamill because that would have enabled the system to increase the capacity of the battery per unit volume and enable the battery to be formed into various shapes.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689